DETAILED ACTION
This communication is a Final Rejection Office Action in response to the 5/23/2022 filling of Application 17/143,347.  
Claims 1-6, 8-16, 18-20 have been amended.  Claims 1-20 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive. 

Regarding the rejections under  101, the Applicant argues “The Examiner boils down the claim language to allege that it merely recites the organization of human activity. For example, the Examiner alleges, on page 3 of the Office Action, that claim 1 recites "anonymously providing services to the requesting end user." The Applicant respectfully disagrees and asserts that boiling down the steps in this way is an overgeneralization of the claims. The details of the claim elements (e.g., generating a summary of one or more service providers of the plurality of service providers that satisfy the at least one preference, and providing the summary of services for display) are precisely what remove the claims from the realm of abstract ideas.”
The Examiner respectfully disagrees.  MPEP 2106.04 states:
The phrase "methods of organizing human activity" is used to describe concepts relating to:
• fundamental economic principles or practices (including hedging, insurance, mitigating risk);
• commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); and
• managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions).

In the instant case, the claims are directed toward facilitating matching customers and service providers for the purposes of providing a service.  The amendments that are directed to generating a summary of service providers that satisfy a customer preference remain directed to sales activities and fundamental economic practices.  It is a longstanding and fundamental economic practice to provide customers with a list of merchants that can meet their needs.

The Applicant further argues “In Enfish, the court warns about examining the claims at such a high level, stating that "describing the claims at such a high level of abstraction and untethered from the language of the claims all but ensures that the exceptions to § 101 swallow the rule." Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016). The court further warns that "overgeneralizing claims, if carried to its extreme, make[s] all inventions unpatentable because all inventions can be reduced to underlying principles of nature which, once known, make their implementation obvious." Id. The court also noted that it was important that the claims in Enfish "are not simply directed to any form of storing tabular data, but instead are specifically directed to a self- referential table for a computer database." Id. Much like the claims in Enfish, the steps comprise more than merely organizing human activity.”
The Examiner respectfully disagrees.  The Examiner has not viewed the claims at a high level of abstraction.  The Examiner has analyzed each claim limitation and articulated why they can be classified as methods of organizing human activity or mental processes.  Further, the claims in Enfish were not found fall into any of the abstract idea groupings.  As such, the claims in Enfish are not similar to the instant claims.

The Applicant further argues “new October 2019 Update to the 2019 PEG (See October 2019 Update: Subject Matter Eligibility), hereinafter the "October 2019 Update," advises, on page 11, "if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception," and "no further analysis is required," "the claim is eligible at step 2A." …The claims are directed to a meaningful improvement in the way small and large-scale service providers can be connected to requesting users. The operations described in claim 1 allow for service providers to be anonymously paired with service requesters by collecting specification about the service provides and then leveraging preferences provided by end users to generate a summary of options for display on an end user device. In this way, elements of claim 1 increases efficiency of connecting appropriate service providers with requesters without compromising anonymity of the providers.”
The Examiner respectfully disagrees.   MPEP 2106.04(d) states:
Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application

Thus, limitations that fall into any of the abstract idea groupings are not to be analyzed during the technical improvement analysis.  In the instant case, the additional elements beyond the abstract idea include:
a user device; 
a storage system; 
a processing system operatively coupled to the storage system; and 
program instructions stored on the storage system that, when executed by the processing system, direct the computing apparatus to perform the recited steps
However, the processor coupled the display and memory communicatively coupled to the one or more processors are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  
Further, implementing the recited abstract idea via a user device is merely indicative of generally linking the abstract idea to a particular technological environment.  MPEP 2106.05(h) provides several  examples of  limitations that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception, including:
 Specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016); 
The instant case is similar in that the abstract idea is linked to the particular technologic environment of providing information via an end user device.  The combination of the generic computer to implement the abstract idea and the general link to a particular technologic environment that includes user devices does not add more that when viewing the limitations individually.  As such, the combination of additional elements does not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field.

Regarding the rejections under 103, the Applicant argues “Dana does not disclose or suggest obtaining settings from service providers that indicate specifications about the services, nor does it disclose or suggest receiving a request that indicates at least one preference.”
The Examiner respectfully disagrees.  Dana para. 43 teaches Merchants can provide the product and pricing information to the retail service data center 102 in real time, in advance, or subsequent to said query.  The Examiner considers product and pricing information to be specifications about services provided.  Further, Dana para. 45 teaches for example, when a user browses the website provided by the retail service data center 102, the user can be presented with a query form 202 that allows the user to select anonymized shopping or regular shopping. By clicking on the “YES” button 204, the user selects anonymized shopping and is presented with another form 206 in which the user can input search information for a product or item the user wants to purchase.  The Examiner considers searching for a desired product to be receiving a request that indicates at least one preference.

The Applicant further argues “Dana does not disclose or suggest the step of generating a summary based on the specifications provided by the service providers that shows which service providers meet the preferences in the request.”
The Examiner respectfully disagrees.  Dana, para. 45 teaches since the user selects a specific product, the retail service data center 102 can acquire pricing and delivery estimates, and present them in a selection interface 208. In the selection interface 208, the user is shown a listing of anonymized merchants (e.g. “merchant 1,” “merchant 2”) along with the price for the item charged by the corresponding merchant, and an estimated delivery fee. In addition to the delivery fee, the screen 208 can also show an estimated delivery time or time range in which the item can likely be delivered to the user.  The Examiner considers a list of merchants to be a summary of one or more service providers).


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the Instant case, Claims 1-10 are directed toward a method for anonymously provide the service to the requesting end use.  Claims 11-20 are directed toward an apparatus to anonymously provide the service to the requesting end use. As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the abstract idea of anonymously providing services to the requesting end user which falls into the abstract idea categories of certain methods of organizing human activity.  The elements of Claim 1 that represent the Abstract idea include:

A method comprising: 
obtaining service settings from a plurality of service providers, wherein the service settings indicate specifications about services provided by each of the plurality of service providers; 
receiving, from an end user, a request for service, wherein the request for service indicates at least one preference; 
generating, based on the specifications about the services provided by each of the plurality of service providers, a summary of one or more service providers of the plurality of service providers that satisfy the at least one preference; 
providing, for display, the summary to the end user, wherein the summary anonymizes identities of the one or more service providers; 
receiving a selection of a service from a service provider of the one or more service providers; and 
initiating operations to anonymously provide the selected service.

The 2019 PEG states certain method of organizing human activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) are abstract.  The instant claims are directed to marketing or sales activities or behaviors as facilitating anonymous transactions between providers and consumers is a sales and marketing activity and a commercial interaction.  Further, the amendments that are directed to generating a summary of one or more service providers that satisfy a preference is also abstract.  This is a longstanding and fundamental practice of providing customers with a summary of merchants that can meet their needs. Further, generating this type of summary is also falls into the mental processes category as it can be performed by a human using a pen and paper.   As such, the claim recites at least one abstract idea. 
Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, Claim 1 recites the additional element of a user device.  Claim 11 recites the additional elements of: 
a storage system; 
a processing system operatively coupled to the storage system; and 
program instructions stored on the storage system that, when executed by the processing system, direct the computing apparatus to perform the recited steps
However, the processor coupled the display and memory communicatively coupled to the one or more processors are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  
Further, implementing the recited abstract idea on a user device is merely indicative of generally linking the abstract idea to a particular technological environment.  MPEP 2106.05(h) provides the following examples of  limitations that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception:
 Specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016); 
Language specifying that the abstract idea of budgeting was to be implemented using a "communication medium" that broadly included the Internet and telephone networks, because this limitation merely limited the use of the exception to a particular technological environment, Intellectual Ventures I v. Capital One Bank, 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1640 (Fed. Cir. 2015); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Specifying that the abstract idea of using advertising as currency is used on the Internet, because this narrowing limitation is merely an attempt to limit the use of the abstract idea to a particular technological environment, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014); and
Requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments, buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014).
The instant case is similar in that the abstract idea is linked to the particular technologic environment of providing information via an end user device.  The combination of the generic computer to implement the abstract idea and the general linking to a particular technologic environment that includes user devices does not add more that when viewing the limitations individually.  The combination of additional elements does not integrate the abstract idea into a practical application.
In step 2B, the examiner must determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).   As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Similarly, generally linking the abstract idea to a particular technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The combination of the generic computer to implement the abstract idea and the general linking to a particular technologic environment that includes user devices does not add more that when viewing the limitations individually.  The combination of additional elements does not provide an inventive concept.
Further Claims 2-10 further limit the abstract idea of sale activities that was already addressed in the rejection of the parent claim, but fail to remedy the deficiencies of the parent claim as they do not impose any additional elements that amount to significantly more than the abstract idea itself.  Accordingly, the Examiner concludes that there are no meaningful limitations in claims 2-10 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The analysis above applies to all statutory categories of invention.  The presentment of claim 1 otherwise styled as a method, computer program product or system, for example, would be subject to the same analysis.  As such, claims 11-20 are also rejected.

	
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5, 8, 9, 10, 11, 12, 13, 15, 18, 19, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dana US 2020/0250721 A1.

As per Claim 1 Dana teaches a method comprising:  (see Dana para. 6)
obtaining service settings from a plurality of service providers, wherein the service settings indicate specifications about services provided by each of the plurality of service providers; (Dana para. 43 teaches Merchants can provide the product and pricing information to the retail service data center 102 in real time, in advance, or subsequent to said query.  The Examiner considers product and pricing information to be specifications about services provided) 
receiving, from an end user device, a request for service, wherein the request for service indicates at least one preference;  (para. 45 teaches for example, when a user browses the website provided by the retail service data center 102, the user can be presented with a query form 202 that allows the user to select anonymized shopping or regular shopping. By clicking on the “YES” button 204, the user selects anonymized shopping and is presented with another form 206 in which the user can input search information for a product or item the user wants to purchase)
generating, based on the specifications about the services provided by each of the plurality of service providers, a summary of one or more service providers of the plurality of service providers that satisfy the at least one preference;  (Dana para. 54 teaches to determine if the same item can be found locally for a suitable price, keeping in mind the more immediate availability, the user of the computing device 502 can access a web service provided by a retail service data center 504. During a browsing session established between the client computer 502 and the retail service data center 504 the client computer 502 can provide either identifying information of an item of merchandise, or search through a listing of items stored in a database 506 maintained by the retail service data center 504. The client computer 502 can also indicate a location that dictates the boundary of the region 503. In that way the retail service data center 504 can act like an online retailer by providing a shopping interface to search through items maintained in the database 506. For each item there can be file or record that include, for example, pictures of the item, text description of the item, links to reviews of the item, and so on, all of which can be rendered in a browser interface at the client computer 502. Once the user selects an item of interest, and possible purchase, the retail service data center can contact several retail store data centers such as data center 512, as indicated by dashed line 514. The retail service data centers 504 can provide a product identifier to the retailer data center 512, along with an indication of the location of the region 503 or the user of the client computer 502. The retailer data center 512 can identify store 508 as being in region 503, and can query the inventory record 509 of the store 508 in which the real time or near-real time inventory is maintained to determine if the store 508 has the item in stock. When it does have the item in stock, the retailer data center 512 can then respond to the retail service data center 504 with a price for the item that can be below an advertised price. The retail service data center 504 can then determine a delivery fee based on the distance from the store 508 to the location of the person using the client computer 502, and provide a total price to the user of the client computer 502. If the user then agrees to the price, then the process of FIG. 3 can then be conducted to pay for and arrange delivery of the item from store 508 to the user of the client computer 502.  Further para. 45 teaches since the user selects a specific product, the retail service data center 102 can acquire pricing and delivery estimates, and present them in a selection interface 208. In the selection interface 208, the user is shown a listing of anonymized merchants (e.g. “merchant 1,” “merchant 2”) along with the price for the item charged by the corresponding merchant, and an estimated delivery fee. In addition to the delivery fee, the screen 208 can also show an estimated delivery time or time range in which the item can likely be delivered to the user.  The Examiner considers a list of merchants to be a summary of one or more service providers)

providing, for display, the summary to the end user device, (Dana para. 44 teaches when the merchant product offerings meet the requirements of a given user query, the retail service data center provides the client device 106 with a listing of those offerings at one or more locations within a reasonable distance to the specified location, i.e., where the user 104 is located, where the client computer 106 is located, or a location manually entered by the user 104.)

wherein the summary anonymizes identities of the one or more service providers;  (Dana para. 45 teaches once the user selects a specific product, the retail service data center 102 can acquire pricing and delivery estimates, and present them in a selection interface 208. In the selection interface 208, the user is shown a listing of anonymized merchants (e.g. “merchant 1,” “merchant 2”) along with the price for the item charged by the corresponding merchant, and an estimated delivery fee. In addition to the delivery fee, the screen 208 can also show an estimated delivery time or time range in which the item can likely be delivered to the user. )
receiving a selection of a service from a service provider of the one or more service providers; and (para. 48 teaches In step 314, the user can be presented with another web page generated by the retail service server that lists the merchants using aliases to anonymize the merchants, along with the price indicated by each merchant in response to step 310, and the delivery fee for each merchant location estimated in step 312, as well as an estimated delivery time. The user will not know the identity of the merchants, and is only presented with, for example, pricing, delivery fee, and delivery time information (and any applicable tax). The user is able to select any of the presented merchants in step 316.)

initiating operations to anonymously provide the selected service.  (para. 44 teaches he retail service data center 102 then notifies a driver 122-126, who then drives to the location of the particular merchant, picks up the item(s), and then drives to the location of the user to deliver the item(s). Upon delivery, the product will not indicate to the purchaser which merchant provided the product. However, a code is provided which includes information that can be used by the retail service data center 102 and, in accordance with one preferred embodiment, not by the purchaser, to determine which merchant provided the product. This is advantageous in the event a product needs to be returned by the purchaser to the providing merchant.  Para. 49 teaches as a result of making a selection, a “check out” process is completed in step 318, as a first transaction, where the retail service receives funds, e.g., credit card confirmation, from the user. In step 320 a second transaction is competed between the merchant corresponding to the selection made by the user in step 316 and the retail service server 102. This creates an order at the merchant that includes order information that can exclude the identity of the user, including the address or location of the user. Personnel at the merchant location can then prepare the order by pulling the item(s) from inventory and packaging them or otherwise readying the item(s) for pick up. In step 322, a driver associated with a driving service can be commissioned to pick up the ordered item(s) and drive them to the user's location for delivery in step 324. The driver can be provided with an order identifier that is presented to the merchant upon arriving at the merchant location. In some embodiments the order information sent by the retail service can include some unique, scannable information such as, for example, a bar code. The driver can scan this information using the driver's mobile device, and send it to the retail service server to confirm pick up. In response, if the user location is not provided in the order information, then the retail service server can send the delivery destination to the driver. The driver then drives to the user's location and delivers the item(s), completing step 324, whereupon the method ends 326.)

As per Claim 2 Dana teaches the method of claim 1, wherein the specifications comprise a menu for one or more services available from the service provider. (Dana para. 45 teaches once the user selects a specific product, the retail service data center 102 can acquire pricing and delivery estimates, and present them in a selection interface 208. In the selection interface 208, the user is shown a listing of anonymized merchants (e.g. “merchant 1,” “merchant 2”) along with the price for the item charged by the corresponding merchant, and an estimated delivery fee. In addition to the delivery fee, the screen 208 can also show an estimated delivery time or time range in which the item can likely be delivered to the user.  The Examiner considers pricing and delivery estimates a menu for available services)

As per Claim 3 Dana teaches the method of claim 2, wherein the specifications further comprise a schedule for when the one or more services will be available. (Dana para. 45 teaches once the user selects a specific product, the retail service data center 102 can acquire pricing and delivery estimates, and present them in a selection interface 208. In the selection interface 208, the user is shown a listing of anonymized merchants (e.g. “merchant 1,” “merchant 2”) along with the price for the item charged by the corresponding merchant, and an estimated delivery fee. In addition to the delivery fee, the screen 208 can also show an estimated delivery time or time range in which the item can likely be delivered to the user.  Para. 48 teaches in step 314, the user can be presented with another web page generated by the retail service server that lists the merchants using aliases to anonymize the merchants, along with the price indicated by each merchant in response to step 310, and the delivery fee for each merchant location estimated in step 312, as well as an estimated delivery time. The user will not know the identity of the merchants, and is only presented with, for example, pricing, delivery fee, and delivery time information (and any applicable tax). The user is able to select any of the presented merchants in step 316.)

As per Claim 5 Dana teaches the method of claim 1 wherein providing, for display, the summary to the end user device comprises providing, for display, a list of the one or more service providers (Dana para. 45 teaches once the user selects a specific product, the retail service data center 102 can acquire pricing and delivery estimates, and present them in a selection interface 208. In the selection interface 208, the user is shown a listing of anonymized merchants (e.g. “merchant 1,” “merchant 2”) along with the price for the item charged by the corresponding merchant, and an estimated delivery fee. In addition to the delivery fee, the screen 208 can also show an estimated delivery time or time range in which the item can likely be delivered to the user. )

As per Claim 8 Dana teaches the method of claim 2, wherein the specifications further comprises a geographic region for the service provider.   (Dana para. 47 teaches When the user selects an item, then, in step 308, the retail service server receives the selection and, in step 310, the retail service server queries one or more merchant servers of merchants who have locations in the vicinity of the user. The distance from each merchant location to the user can be determined in step 312 using a mapping application or map service API, and the distance can be used to estimate a delivery fee for delivering the item to the user from the merchant locations.)

As per Claim 9 Dana teaches the method of claim 1, wherein initiating the operations to anonymously provide the selected service comprises at least one of providing a pickup/drop-off point for the service and scheduling delivery of the service.   Dana para. 48 teaches In step 314, the user can be presented with another web page generated by the retail service server that lists the merchants using aliases to anonymize the merchants, along with the price indicated by each merchant in response to step 310, and the delivery fee for each merchant location estimated in step 312, as well as an estimated delivery time. The user will not know the identity of the merchants, and is only presented with, for example, pricing, delivery fee, and delivery time information (and any applicable tax). The user is able to select any of the presented merchants in step 316.   Para. 49 teaches step 322, a driver associated with a driving service can be commissioned to pick up the ordered item(s) and drive them to the user's location for delivery in step 324. The driver can be provided with an order identifier that is presented to the merchant upon arriving at the merchant location. In some embodiments the order information sent by the retail service can include some unique, scannable information such as, for example, a bar code. The driver can scan this information using the driver's mobile device, and send it to the retail service server to confirm pick up. In response, if the user location is not provided in the order information, then the retail service server can send the delivery destination to the driver. The driver then drives to the user's location and delivers the item(s), completing step 324, whereupon the method ends 326.

As per Claim 10 Dana teaches the method of claim 1, wherein the summary does not indicate names or locations of the one or more service providers.    Dana para. 6 teaches the method can further include identifying, by the retail service server, a location of at least one driver of a driving service within a bounded vicinity of the location of the user, and estimating a driving fee and delivery time based on the location of the at least one driver for each one of the at least some of the plurality of retail merchants and distance between each one of the at least some of the plurality of retail merchants and the location of the user. The method can still further include providing to the client device, a web page response including a listing showing the price for each one of the at least some retail merchants without identifying any of the retail merchants, and using a unique anonymous identifier for each one of the retail merchants, and the associated estimated delivery fee associated with each one of the retail merchants.  Para. 45 teaches n the selection interface 208, the user is shown a listing of anonymized merchants (e.g. “merchant 1,” “merchant 2”) along with the price for the item charged by the corresponding merchant, and an estimated delivery fee. In addition to the delivery fee, the screen 208 can also show an estimated delivery time or time range in which the item can likely be delivered to the user.

Claims 11, 12, 13, 15, 18, 19, 20 recite similar limitation to those recited in claims 1, 2, 3, 5, 8, 9, 10 and are rejected for similar reason.  Further, Dana teaches a computing apparatus comprising: a storage system; a processing system operatively coupled to the storage system; and program instructions stored on the storage system that, when executed by the processing system, direct the computing apparatus to perform the recited steps.  (see para. 22).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dana US 2020/0250721 A1 in view of Rocke US 2010/0004994 A1.

As per Claim 4 Dana does not teach the method of claim 3, wherein the specifications further comprise quantity limits associated with the one or more services.  However, Rocke para. 54 teaches a business widget will instruct the ADW to input certain information about the promotion, such as the name of the item to be promoted, the quantity of the item available, the promotional price of the item and the amount of time the promotion will run before it expires.   This known technique is applicable to the system of Dana as they are both directed to matching providers to consumers.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Rocke would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Rocke to the teachings of Dana would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the ability to limit available quantities of items into similar systems.  Further, incorporating the ability convey available quantities as taught by Rocke to the system taught by Dana would result in an improved system that provides an easy means to improve the system by informing shoppers of the quantity of items that are available for purchase.

Claim 14 recite similar limitation to those recited in claim 4 and is rejected for similar reason.  Further, Dana teaches a computing apparatus comprising: a storage system; a processing system operatively coupled to the storage system; and program instructions stored on the storage system that, when executed by the processing system, direct the computing apparatus to perform the recited steps.  (see para. 22).

Claims 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dana US 2020/0250721 A1 in view of Fong US 20170116563 A1.

As per Claim 6 Dana teaches the method of claim 5, wherein the at least one preference comprise a type of service  (see Dana para. 45 that teaches user selects anonymized shopping and is presented with another form 206 in which the user can input search information for a product or item the user wants to purchase.)
Dana does not teach a time period for the service.   However, Fong para. 71 teaches the customer makes the request regarding delivering goods through the interaction module 41′. The analysis module 31′ analyzes the request regarding delivering goods and obtains the request data including the quantity of goods, the starting location, the destination, the time of arrival, and so on.   This known technique is applicable to the system of Dana as they are both directed to matching providers to consumers.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Fong would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Fong to the teachings of Dana would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate a required delivery time for an item into similar systems.  Further, incorporating a required delivery time for an item taught by Fong to the system taught by Dana would result in an improved system that allows a user to specify a deliver date for an item which results in improved user satisfaction.

Claim 16 recite similar limitation to those recited in claim 6 and is rejected for similar reason.  Further, Dana teaches a computing apparatus comprising: a storage system; a processing system operatively coupled to the storage system; and program instructions stored on the storage system that, when executed by the processing system, direct the computing apparatus to perform the recited steps.  (see para. 22).

Claims 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dana US 2020/0250721 A1 in view of Sidhu US 2009/0265229 A1.

As per Claim 7 Dana does not teaches the method of claim 5 further comprising prioritizing the list based on ratings associated with the one or more service providers.  However, Sidhu para. 41 teaches he preferred embodiment also provides consumers the ability to search for service stores/providers and display listings, based on strength of service relevance to the service required, in order to locate the most appropriate or specialist service provider efficiently, as opposed to trial and error. The preferred embodiment lists service stores in order of hierarchy and concentration to the type of service being searched with options in, but not limited to, proximity and past ratings. This known technique is applicable to the system of Dana as they are both directed to matching providers to consumers.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Sidhu would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Sidhu to the teachings of Dana would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate a ranking results based on ratings item into similar systems.  Further, incorporating an ability to rank results based on rating as taught by Sidhu to the system taught by Dana would result in an improved system that prioritizes that highest rating services providers to consumers.

Claim 17 recite similar limitation to those recited in claim 7 and is rejected for similar reason.  Further, Dana teaches a computing apparatus comprising: a storage system; a processing system operatively coupled to the storage system; and program instructions stored on the storage system that, when executed by the processing system, direct the computing apparatus to perform the recited steps.  (see para. 22).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683